 

¢ 1

4-

"r
AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

UNITED STATES DISTRICT COURT

for the " APR 01 2019
Eastern District of California OLERK_ U_S. D.STR.CT COUHT

 

 

UNlTEDMsTATEs oF AMERICA, :ASTE“" D'ST*’*'GTOF CM<E.
l ) nspuwctsnx cf
v. ) `
' ) CaseNo. QDU; "1/__,0 ___
LM, umwa EMA ma § r 021/a was
Defendant

APPEARANCE AND COMPLIANCE BOND

, Defendant’s Agreement

I, |/@& pm pi l{€ V\] UAAU/ié (defendanr), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:

( l7 ) to appear for court proceedings;

( l7 ) if convicted, to surrender to serve a sentence that the court may impose; or

( 17, ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

 

Type of Bond
( F<) (l) This is a personal recognizance bond.
( l_ ) (2) This is an unsecured bond of $ , with net worth of: $
( I- ) (3) This is a secured bond of $ , gewer by;
( l_'l ) (a) $ , in cash deposited with the court.

( 17 ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(descrz'be the cash ar other property, including claims an il - such as a l£erc, mortgage. or loan - and attach proof of
ownership and value):

 

 

lf this bond is secured by real property, documents to protect the secured interest may be filed of record.

( l-‘ ) (C) a bail bond With a SOlVel‘lt SUI'Cl'y (atrac'h a copy ofthe bail bond, or describe it and identify the surery)l

 

 

 

Forfeiture or Release of the Bond

Fory‘eiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Page 2

 

AO 98 (Rev. l2t'l l- EDCA [Fresno lli13]) Appearance and Compliance Bond

 

Release of the Bona'. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. I, the defendant- and each surety - declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I, the defendant _ and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety - declare under penalty Of perjury that this information is true. (See 23 U.S.C.§ 1746.)

) /
Date: L/’{*/fl

De)%ndant ’s signature

 

Surety/property awner - printed name

Snrety/property owner - signature and date

 

Surety/property owner - printed name

Snrety/property owner - signature and date

 

Surety/property owner - printed name

Date: Q/// /éz

Approved.

Date: 44 ksz

Sarety/property owner -~ signature and date

CLERK OF COURT

 
 
   

Signature o Clerk or Deputy Cierk

%7/_

ANLEYA. BOONE. u. s. Maglsrraie Judge

